Title: From Thomas Jefferson to Thomas Newton, 7 May 1801
From: Jefferson, Thomas
To: Newton, Thomas


               
                  Dear Sir
                  Washington May 7. 1801.
               
               Your favor of the 14th. Apr. came to hand on the 1st. inst. and that of the 8th. not till the 3d. the pipe of wine had arrived a few days before, and I have now the pleasure to inclose you the first halves of 4. bills of the bank of the US. to wit 3. of 100. D. each & 1. of 50. D. the other halves shall follow by a subsequent post. I have already tried the wine and am highly pleased with it’s quality. I should have asked you whether I could get one or more pipes of the same quality, but that my outfit here in horses, carriage, stores &c. has been so heavy as to engage all my resources for three or four months to come. but after that period, if more is obtainable I shall certainly think myself happy in taking more of it.
               You offer me your aid with so much kindness that I cannot refrain from using it on another occasion. Norfolk I know is the place for getting fine Hughes’s crab cyder, and that had I applied in time I might have probable got it sent on in cask & bottled here. it is now too late for that. but there are in many of the cities persons who bottle for sale. is there any such person in Norfolk? if there is, I could take a quantity of him to be forwarded here ready bottled. I would only give you the trouble of mentioning it to the person if there be one, and he would write to me as to price & quantity. accept I pray you my thanks for the trouble you have taken for me, and assurances of my constant esteem and high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            